                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Korell Battle,                          )
                                        )        C/A No. 2:18-cv-719-TMC
                      Plaintiff,        )
                                        )
       v.                               )              ORDER
                                        )
South Carolina Department of            )
Corrections; Warden Cecilia             )
Reynolds, individually and in her       )
official capacity as Warden of Lee      )
Correctional Institution; and Warden    )
Aaron Joyner, individually and in his   )
official capacity as Warden of Lee      )
Correctional Institution,               )
                                        )
                      Defendants.       )
                                        )
Darnell Brown,                          )
                                        )        C/A No. 2:19-cv-572-TMC
                      Plaintiff,        )
                                        )
       v.                               )              ORDER
                                        )
South Carolina Department of            )
Corrections; Warden Cecilia             )
Reynolds, individually and in her       )
official capacity as Warden of Lee      )
Correctional Institution; and Warden    )
Aaron Joyner, individually and in his   )
official capacity as Warden of Lee      )
Correctional Institution,               )
                                        )
                      Defendants.       )
                                        )
Ronnie Drake,                           )
                                        )        C/A No. 2:19-cv-574-TMC
                      Plaintiff,        )
                                        )
       v.                               )              ORDER
                                        )
South Carolina Department of            )
Corrections; Warden Cecilia             )
Reynolds, individually and in her       )
official capacity as Warden of Lee      )
Correctional Institution; and Warden    )
Aaron Joyner, individually and in his   )
official capacity as Warden of Lee      )
Correctional Institution,               )
                                        )
                      Defendants.       )
                                        )
Lance Lyles,                            )
                                        )       C/A No. 2:19-cv-575-TMC
                      Plaintiff,        )
                                        )
       v.                               )             ORDER
                                        )
South Carolina Department of            )
Corrections; Warden Cecilia             )
Reynolds, individually and in her       )
official capacity as Warden of Lee      )
Correctional Institution; and Warden    )
Aaron Joyner, individually and in his   )
official capacity as Warden of Lee      )
Correctional Institution,               )
                                        )
                      Defendants.       )
                                        )
John Mack,                              )
                                        )       C/A No. 2:19-cv-576-TMC
                      Plaintiff,        )
                                        )
       v.                               )             ORDER
                                        )
South Carolina Department of            )
Corrections; Warden Cecilia             )
Reynolds, individually and in her       )
official capacity as Warden of Lee      )
Correctional Institution; and Warden    )
Aaron Joyner, individually and in his   )
official capacity as Warden of Lee      )
Correctional Institution,               )
                                        )
                      Defendants.       )
                                        )


                                            2
        The above-captioned cases arise from alleged incidents of prison violence occurring in

2016 and 2017 at Lee Correctional Institution (“LCI”) in Bishopville, South Carolina. Originally,

the plaintiffs in each of these actions were co-plaintiffs in a single action filed in South Carolina

state court alleging federal and state law claims against Defendants South Carolina Department of

Corrections (“SCDC”); Warden Cecilia Reynolds, individually and in her official capacity as

Warden of LCI (“Warden Reynolds”); and Warden Aaron Joyner, individually and in his official

capacity as Warden of LCI (“Warden Joyner”). (ECF No. 1-1). The original action was removed

to federal court, (ECF No. 1), and the court subsequently severed it into separate actions. (ECF

No. 81).1 In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter

was referred to a magistrate judge for pretrial handling. Defendants filed identical motions for

partial summary judgment in each of the above-captioned cases. (ECF No. 106). Plaintiffs filed a

joint response in opposition to partial summary judgment, (ECF No. 110), and the magistrate judge

conducted a hearing, (ECF No. 112).

        This matter is now before the court on the magistrate judge’s Report and Recommendation

(“Report”), recommending that the court dismiss Plaintiffs’ § 1983 claims against SCDC and that




1
   In the original action, there were seven plaintiffs. (ECF No. 1-1). After dismissing Plaintiff
Jabari Moore’s § 1983 claims and remanding his remaining claims to state court, the court severed
the action into six separate actions. (ECF No. 81). For ease of reference, the court refers to docket
entries in this order using the civil action number of the original case, Battle et al. v. South Carolina
Department of Corrections et al., 2:18-cv-719-TMC.
  Additionally, the court has addressed Defendants’ motion for summary judgment in one of these
actions—Brown v. South Carolina Department of Corrections et al., 2:19-cv-573-TMC—by
separate order because Defendants’ seek summary judgment as to Jeffrey Brown’s claims against
all Defendants, not merely the § 1983 claims against SCDC as they do in the other five actions.
This order addresses Defendants’ identical motions for summary judgment only as to the Plaintiffs
in the other five actions—Korell Battle, Darnell Brown, Ronnie Drake, Lance Lyles and John
Mack.



                                                   3
the court deny Defendants’ request that the court decline to exercise supplemental jurisdiction over

Plaintiffs’ remaining state law claims against SCDC. (ECF No. 120). Defendants filed objections

to the Report (ECF No. 123), and Plaintiffs filed a reply (ECF No. 125) .

                                             I. Background

        Plaintiffs allege that while they were incarcerated at LCI in 2016 and 2017, they were

subjected to similar attacks by other inmates as a result of Defendants’ “system-wide failures” to

ensure inmate safety and, in particular, their failure to control “the use of illegal contraband

weapons” at LCI. (ECF No. 21 at 6). Plaintiffs allege that in each case, the attacks occurred when

correctional officers “abandoned their posts,” left “cell or wing doors unlocked,” or otherwise

acted in violation of SCDC’s policies and procedures. Id. at 7. Moreover, Plaintiffs allege that

Defendants “were aware of these deficiencies and substandard patterns and practices within

SCDC” but failed to correct them even though they knew “their failure[] to correct these

substandard patterns or practices would lead to serious bodily injury [to] the Plaintiffs.” Id. at 6.

Plaintiffs further allege that these failures, including the substandard performance of LCI’s

correctional officers, resulted from Defendants’ “gross[ly] negligen[t]” failure “to employ

sufficient correctional officers, . . . to enforce its policies and procedures, [or] . . . to train or retrain

its correctional officer[s] to comply with the existing policies and procedures,” as well as their

“grossly negligent, reckless, willful, wanton, and/or deliberate[ly] indifferent actions.” Id. at 8.

        Plaintiffs assert identical claims pursuant to 42 U.S.C. § 1983, alleging that all three

Defendants abridged their rights under the Fifth, Eighth and Fourteenth Amendments. (ECF No.

21 at 9-13). Plaintiffs also assert claims against SCDC under the South Carolina Tort Claims Act.

See S.C. Code. Ann. § 15-78-10 et seq. (ECF No. 21 at 13-15). Plaintiffs seek injunctive relief;

actual, consequential and punitive damages; and attorney fees and costs. Id. at 15-16.



                                                      4
       Defendants filed this motion for partial summary judgment, seeking dismissal of Plaintiffs’

§ 1983 claims only as to Defendant SCDC. (ECF No. 106-1 at 7-9). Defendants argue that because

SCDC, a state agency, has not waived its immunity under the Eleventh Amendment, Plaintiffs

cannot maintain claims against it under § 1983. Id. Additionally, Defendants argue that if the

court dismisses Plaintiffs’ § 1983 claims against SCDC, the court should decline to exercise

supplemental jurisdiction over the state law claims against SCDC that remain. Id. at 9-10. After

initially opposing Defendants’ argument that SCDC was entitled to summary judgment on

Eleventh Amendment Immunity grounds, Plaintiffs all subsequently withdrew their § 1983 claims

against SCDC. (ECF No. 113 at 4). Plaintiffs, however, urged the court to retain jurisdiction over

the state law claims against SCDC. (ECF No. 110 at 18).

       The magistrate judge, after a hearing on the motion, issued a Report finding that

Defendants’ motion as to the § 1983 claims against SCDC was moot but recommending that the

court maintain jurisdiction over Plaintiffs’ state law claims against SCDC. (ECF No. 120 at 12).

The magistrate judge noted that “even if the Court grants the motion for Partial Summary Judgment

in its entirety, federal causes of action will remain against Defendants Warden Reynolds and

Warden Joyner” and concluded that “defendants have failed to present any compelling reasons for

declining jurisdiction over the state law claims against SCDC.” Id. at 9.

       Defendants filed objections to the Report, arguing that if the court exercises supplemental

jurisdiction, Defendants will suffer prejudice from the differing standards of proof that apply to §

1983 claims and claims under the Tort Claims Act. (ECF No. 123 at 4). Specifically, Defendants

argue that jurors are likely to be confused by the fact that a mere negligence standard applies to

the state law claims against SCDC while a deliberate indifference standard applies to the federal

claims against the individual Defendants. Id. at 5. In response, Plaintiffs urge the court to adopt



                                                 5
the Report “in full.” (ECF No. 125 at 3). Highlighting the fact that their federal and state claims

arise from closely-related factual bases, Plaintiffs argue that no compelling circumstances exist for

the court to decline jurisdiction and that any potential confusion can be alleviated by appropriate

jury instructions. Id. at 5.

                    II. Standard of Review for Report and Recommendation

        “The magistrate makes only a recommendation to this court. The recommendation has no

presumptive weight, and the responsibility to make a final determination remains with this court.”

Estrada v. Witkowski, 816 F. Supp. 408, 410 (D.S.C. 1993) (citing Mathews v. Weber, 423 U.S.

261, 270–71 (1976)). This Court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). “The filing of objections to a magistrate’s report enables the district judge to focus

attention on those issues—factual and legal—that are at the heart of the parties’ dispute.” Thomas

v. Arn, 474 U.S. 140, 147 (1985). “[W]hen a party makes general and conclusory objections that

do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations,” de novo review is unnecessary. Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982) (citations omitted). As recounted above, Defendants filed a specific objection as to the

magistrate judge’s recommendation that the court continue to exercise jurisdiction over Plaintiffs’

state law claims against SCDC. Accordingly, the court will consider that portion of the Report de

novo and review the remainder of the Report for clear error.

                                          III. Discussion

        Section 1367 of Title 28 of the United States Code provides, in pertinent part, as follows:

        [I]n any civil action of which the district courts have original jurisdiction, the
        district courts shall have supplemental jurisdiction over all other claims that are so
        related to claims in the action within such original jurisdiction that they form part
        of the same case or controversy under Article III of the United States Constitution.

                                                  6
28 U.S.C. § 1367(a). Claims are part of the same “case or controversy” when they “derive from a

common nucleus of operative fact . . . such that [the plaintiff] would ordinarily be expected to try

them all in one judicial proceeding.” United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966).

Plaintiffs’ federal and state law claims in this case share a common set of operative facts and are

thus part of the same case or controversy. Nonetheless, a district court “may decline to exercise

supplemental jurisdiction over a claim” if the “court has dismissed all claims over which it has

original jurisdiction.” 28 U.S.C. § 1367(c)(3). “[T]rial courts enjoy wide latitude in determining

whether or not to retain jurisdiction over state claims when federal claims have been extinguished.”

Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995). “Among the factors that inform this

discretionary determination are convenience and fairness to the parties, the existence of any

underlying issues of federal policy, comity, and considerations of judicial economy.” Id.

       In their objections, Defendants make only one argument—that the differing standards of

proof for § 1983 claims and state law claims brought under the South Carolina Tort Claims Act

could potentially confuse the jury and render the proceedings unfair for the Defendants. (ECF No.

123 at 5-6). Defendants do not suggest that convenience, policy concerns or judicial economy

require the court to decline to exercise supplemental jurisdiction.

       The court agrees with the magistrate judge that the applicable factors support the continued

exercise of jurisdiction over Plaintiffs’ state law claims against SCDC. These state law claims,

which have been pending for nearly two years, share the same core of operative facts with the

federal claims against the individual Defendants that are still before this court. The court finds

that judicial economy, convenience and fairness to the parties are better served by the court’s

continued exercise of supplemental jurisdiction over the state claims. While the court recognizes

that the differing standards applicable to the federal and state claims in this case could potentially

                                                  7
create confusion, “the risk of jury confusion can be reduced by judicious use of special verdict

[forms] and carefully drawn instructions.” Roget v. Lucas, No. Civ. B-90-335(WWE), 1990 WL

253071, at *1 (D. Conn. Nov. 28, 1990) (internal quotation marks omitted) (concluding that

potential juror confusion did not justify declining pendant jurisdiction over state claims that were

related to civil rights claims under § 1983). Defendants’ objections to the Report are overruled.

                                         IV. Conclusion

       As set forth above, the court ADOPTS the Report of the magistrate judge (ECF No. 120)

and incorporates it herein by reference. The court finds that Defendants’ motion for partial

summary judgment (ECF No. 106) is MOOT to the extent it seeks summary judgment as to

Plaintiffs § 1983 claims against SCDC. In light of Plaintiffs’ notice of withdrawal of all § 1983

claims against SCDC, the court hereby DISMISSES those claims.                 The court DENIES

Defendants’ motion for partial summary judgment (ECF No. 106) to the extent Defendants request

that the court decline to exercise supplemental jurisdiction over the state law claims against

SCDC.2

       IT IS SO ORDERED.

                                                             s/Timothy M. Cain
                                                             United States District Judge


Anderson, South Carolina
December 20, 2019




2
 To the extent Defendants’ motion seeks summary judgment as to all claims of Plaintiff Jeffery
Brown, the court granted the motion by separate order entered in that action. See Brown v. South
Carolina Department of Corrections et al., 2:19-cv-573-TMC.
                                                 8
